Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                          

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimark et al (4538404).

 
[AltContent: arrow][AltContent: textbox (a forward end thereof located forward of the knife)][AltContent: textbox (Hinge/tilt pivot axis, so the shield can be tilted up or down)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Forward portion slopes upward)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    631
    media_image1.png
    Greyscale

[AltContent: textbox (a rear portion thereof located under the knife)]


“Particularly, the present invention includes a crop divider that defines slots that are adjustable so that a variety of plants can be effectively harvested. In one embodiment, the forward slot width is adjustable to enable the slot configuration to be variable between straight and V-shaped so that a single device can be used to harvest, for example, sunflower seeds and milo. In another embodiment of the present invention, the forward and rearward slot widths can be varied. Thus, even a greater variety of plants can be harvested by a harvesting machine incorporating such a device.”

1. A harvest header apparatus comprising: 
a header table (fig 1) with a knife mounted along a lower front edge thereof (sickle assembly 42); 
a plurality of crop shields (divider assemblies 14) attached to and spaced along the header table at a selected shield spacing (fig 1), 
each crop shield extending forward from a rear portion thereof located under the knife (marked up) 
to a forward end thereof located forward of the knife (marked up); and 

wherein a forward portion of each crop shield slopes upward such that crop plants contacted by the forward portion of each crop shield are pushed downward and pass under the knife without contacting the knife (marked up), and crop plants passing between the crop shields are cut by the knife and moved onto the header table (fig 1).


Adjustable:

2. The apparatus of claim 1 wherein the shield spacing is adjustable (taught above).

Laterally adjustable:

3. The apparatus of claim 2 wherein a lateral position of each crop shield is adjustable (shown/taught above).

Vertically adjustable (pivoted or tilted):

“Preferably, the vertically-adjustable snouts 16 are adjusted so that their longitudinal axes 32 are substantially parallel and coplanar. Each pan longitudinal axis 30 and the associated snout longitudinal axis 32 also preferably lie in a longitudinal plane, regardless of the vertical adjustment of the snout 16. The longitudinal plane of each crop divider assembly 14 passes through the pan longitudinal axis 30 and associated snout longitudinal axis 32 and is generally perpendicular to the associated divider pan 20. As shown in FIG. 4, the longitudinal axes 30 and 32 preferably intercept and define an included angle 31.”

4. The apparatus of claim 3 wherein each crop shield is pivotally attached to the header table about a tilt pivot axis oriented substantially horizontally and perpendicular to an operating travel direction of the harvest header apparatus such that the forward portion of each crop shield can be tilted up or down with respect to the rear portion thereof (marked up; shown/taught above).

5. The apparatus of claim 4 wherein each crop shield is movably attached to the header table such that a vertical position of a bottom surface thereof can be adjusted (taught above).


Forward-Rearward adjustable:


[AltContent: textbox (movable forward and rearward)][AltContent: arrow]

    PNG
    media_image2.png
    251
    712
    media_image2.png
    Greyscale


6. The apparatus of claim 5 wherein each crop shield is movable forward and rearward and is securable in a selected fore and aft position (shown/taught above).

Knife guards:

7. The apparatus of claim 1 comprising knife guards with pointed guard fingers extending forward from the lower front edge of the header table (knife guards & fingers at 49) and wherein each crop shield is attached to at least one guard finger (fig 4).
10. The apparatus of claim 3 comprising knife guards with pointed guard fingers extending forward from the lower front edge of the header table and wherein each crop shield is attached to at least one guard finger (addressed in cl. 7).
11. The apparatus of claim 5 comprising knife guards with pointed guard fingers extending forward from the lower front edge of the header table and wherein each crop shield is attached to at least one guard finger (addressed in cl. 7).
12. The apparatus of claim 6 comprising knife guards with pointed guard fingers extending forward from the lower front edge of the header table and wherein each crop shield is attached to at least one guard finger (addressed in cl. 7).


Choice of material (resilient):

9. The apparatus of claim 1 wherein the crop shields are made from a resilient material (inherent choice of material).
15. The apparatus of claim 8 wherein the crop shields are made from a resilient material (addressed in cl. 9).
16. The apparatus of claim 14 wherein the crop shields are made from a resilient material (addressed in cl. 9).

Aligned with the 2nd rows:

8. The apparatus of claim 1 configured for harvesting a first crop planted in first rows while preventing damage to plants of a second crop planted in second rows, where each second row is substantially midway between adjacent first rows, and wherein the shield spacing is selected such that the crop shields are aligned with the second rows (shown/taught above).
13. The apparatus of claim 2 configured for harvesting a first crop planted in first rows while preventing damage to plants of a second crop planted in second rows, where each second row is substantially midway between adjacent first rows, and wherein the shield spacing is selected such that the crop shields are aligned with the second rows (addressed in cl. 8).
14. The apparatus of claim 12 configured for harvesting a first crop planted in first rows while preventing damage to plants of a second crop planted in second rows, where each second row is substantially midway between adjacent first rows, and wherein the shield spacing is selected such that the crop shields are aligned with the second rows (addressed in cl. 8).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Behnke (EP 0713639), in view of Heimark et al (4538404); or 
Blocki (1258740), in view of Heimark et al (4538404).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	
Behnke teaches the claimed invention of a knife (cutting mechanism 2); a crop shield (feelers 9) under the knife; the knife is obviously including a knife guard & finger; shields aligned with the 2nd rows, between the 1st rows; the shield chosen to be resilient is obvious.

The parallelogram levers (22, 23) tilt / height are capable to adjust the shield vertically, however spacing, lateral or forward / backward is not shown.



    PNG
    media_image3.png
    314
    493
    media_image3.png
    Greyscale




Blocki ‘740 teaches the claimed invention, except showing the lateral space & fore-aft adjustability as claimed:

[AltContent: textbox (Located under the knife)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Located under the knife)][AltContent: textbox (a forward end with an upturned portion)][AltContent: arrow]
    PNG
    media_image4.png
    353
    518
    media_image4.png
    Greyscale




Heimark teaches the lateral and forward / backward adjustability (also, see above in greater detail):


Laterally space adjustable:


[AltContent: arrow][AltContent: textbox (a lateral position of each crop shield is adjustable)]
    PNG
    media_image5.png
    418
    376
    media_image5.png
    Greyscale




Forward-Rearward adjustable:


[AltContent: textbox (movable forward and rearward)][AltContent: arrow]

    PNG
    media_image2.png
    251
    712
    media_image2.png
    Greyscale


“Particularly, the present invention includes a crop divider that defines slots that are adjustable so that a variety of plants can be effectively harvested. In one embodiment, the forward slot width is adjustable to enable the slot configuration to be variable between straight and V-shaped so that a single device can be used to harvest, for example, sunflower seeds and milo. In another embodiment of the present invention, the forward and rearward slot widths can be varied. Thus, even a greater variety of plants can be harvested by a harvesting machine incorporating such a device.”


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shield of Behnke or Blocki with the teachings of Heimark, because the laterally adjustable configuration would allow a greater variety of plants to be harvested (see Heimark teaching’s above); and,
since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Allwörden et al (DE 10011499) teaches a crop shield is movably attached to the header table such that a vertical position of a bottom surface thereof can be adjusted (tilted):




[AltContent: textbox (a forward end thereof located forward of the knife)][AltContent: textbox (knife guards with pointed guard fingers )][AltContent: textbox (Vertically adjustable crop shield (tilted))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    460
    755
    media_image6.png
    Greyscale


Henry, SR (4219992) teaches in fig 2-4, a crop shield is movably attached to the header table such that a vertical position of a bottom surface thereof can be adjusted (tilted).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671